The Court of Civil Appeals for the First District has submitted for our decision the question stated in a certificate of dissent, as follows:
"This is an appeal from a judgment of the District Court of Harris County, rendered in favor of the city against appellants for taxes due by them for the years 1892 and 1893.
"The taxes had been due for more than four years when the suit was instituted and the suit was pending and undisposed of in May, 1899. Section 40 of the charter of the city of Houston, empowering parties liable to said city for taxes to plead limitation of four years in bar of pending suits of said city for taxes, took effect in May, 1899, and was pleaded by appellants in bar of this action. The trial court held the provision, in so far as it affected pending suits, to be in contravention of section 55 of article 3 of the State Constitution, and a majority of this court has affirmed the judgment, Justice Pleasants dissenting on the question of the constitutionality of the law. The constitutionality of the law is the only question presented on the appeal.
"The cause is now pending before us on motion for rehearing, and, on motion of appellants, the following question is respectfully certified for your decision:
"Is the provision in question, in so far as it affects actions by the city for taxes pending at the time the law took effect, in contravention of the State Constitution?
"The taxes sued for were rightfully due by appellants for the years *Page 211 
named. Nine-tenths of the taxes due for the years 1892 and 1893 had been paid by the other property owners of the city.
"The bonded debt of the city, at the date of the judgment, was more than $1,600,000, and half the taxes sued for were to be appropriated for the support of the city government generally and the remainder was part of a provision for the liquidation of the city's bonded debt."
The charter of the city of Houston is made a public law of which the courts are required to take judicial notice, and the amendment of 1899, not stated in the certificate, is expressly made applicable to pending suits and has the effect, if valid, to extinguish the right of the city to exact payment of taxes which had been due to it for more than four years when such suits were instituted, there having previously been no limitation applicable to such actions. The majority of the Court of Civil Appeals held that the amendment, so far as it applied to pending suits, was in conflict with section 55 of article 3 of the Constitution, which is as follows: "The Legislature shall have no power to release or extinguish or to authorize the releasing or extinguishing, in whole or in part, the indebtedness, liability, or obligation of any incorporation or individual to this State or to any county or other municipal corporation therein." We agree with the majority of the court in this opinion, and therefore answer the question stated in the affirmative. The majority opinion sufficiently discusses the question, and this makes it unnecessary for us to do more than announce our conclusion.
Affirmed.